Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 27, 2021

The Court of Appeals hereby passes the following order:

A22D0012. JAMES TILLERY v. THE STATE.

      On June 28, 2021, the trial court entered an order denying James Tillery’s
petition for release from sex-offender registration requirements. On July 29, 2021,
Tillery filed this application for discretionary review of the trial court’s order. We
lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Here, Tillery filed his application 31 days after
the trial court’s order was entered. His application is thus untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/27/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.